 


109 HR 6428 EH: To authorize the Secretary of the Army to carry out certain elements of the project for hurricane and storm damage reduction, Morganza to the Gulf of Mexico, Louisiana.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6428 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To authorize the Secretary of the Army to carry out certain elements of the project for hurricane and storm damage reduction, Morganza to the Gulf of Mexico, Louisiana. 
 
 
1.Morganza to the Gulf of Mexico, Louisiana 
(a)In generalThe Secretary of the Army may carry out the following elements of the project for hurricane and storm damage reduction, Morganza to the Gulf of Mexico, Louisiana, substantially in accordance with the report of the Chief of Engineers, dated August 23, 2002, and the supplemental report dated July 22, 2003: 
(1)The Houma Lock feature of the project. 
(2)The Reach H–3, Reach J–2, Bush Canal floodgate, Point aux Chene floodgate, Reach H–2, Reach J–3, Reach J–1, and Placid Canal structural elements of the project 
(b)CreditThe Secretary shall credit toward the non-Federal share of the cost of the project elements the cost of design and construction work carried out by the non-Federal interest before the date of the partnership agreement for the project elements if the Secretary determines that the work is integral to the project elements.  
(c)Operation and maintenanceThe operation, maintenance, repair, rehabilitation, and replacement of the Houma Navigation Canal lock complex and the Gulf Intracoastal Waterway floodgate features that provide for inland waterway transportation shall be a Federal responsibility, in accordance with the feasibility report dated March 2002 and section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212). 
(d)Navigational consistencyThe Secretary shall maintain the Houma Navigation Canal at dimensions at least equal to those of the lock identified in subsection (c). The Houma Lock feature shall be implemented under an exclusive partnership agreement. 
 Passed the House of Representatives December 9 (legislative day, December 8), 2006.Karen L. HaasClerk.

